 

 

SHARE CONTRIBUTION AGREEMENT

 

THIS AGREEMENT is made and entered on December 6, 2018 by and between Exceed
World, Inc, a Delaware corporation, (the "Transferor") and Force Internationale
Limited, a Cayman Island limited company ( the "Transferee");

 

WHEREAS, the Transferor is the one hundred percent (100%) of record owner and
holder of the issued and outstanding shares of the capital stock of School TV
Co., Ltd, a Japan corporation, (“School TV”) which the Transferor has issued
capital stock of 10 shares of no par value common stock; and

 

WHEREAS, the Transferee desires to acquire from the Transferor and the
Transferor desires to .transfer to the Transferee 10 shares of common stock of
School TV (the “School TV Stock”) without consideration, upon the terms and
subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the transfer of the
School TV's Stock aforementioned, it is hereby agreed as follows:

  

1. TRANSFER. Subject to the terms and conditions hereinafter set forth, at the
closing of the transaction contemplated hereby, the Transferor shall convey,
transfer, and deliver to the Transferee certificates representing the School
TV's Stock, and the the Transferee shall acquire from the Transferor the School
TV's Stock without consideration. The closing of the transactions contemplated
by this Agreement ("Closing") shall be held at Osaka, Japan, on December 6,
2018, or such other place, date and time as the parties hereto may otherwise
agree.

 

2. EFFECTIVE DATE. The effective date of this Agreement shall be December 6,
2018.

 

3. REPRESENTATIONS AND WARRANTIES OF SELLER. The Transferor hereby warrants and
represents:

 

(a) Organization and Standing. School TV is a corporation duly organized,
validly existing and in good standing under the laws of Japan and has the
corporate power and authority to carry on its business as it is now being
conducted.

 

(b) Restrictions on Stock.

 

i. The Transferor is not a party to any agreement, written or oral, creating
rights in respect to the School TV's Stock in any third person or relating to
the voting of the School TV's Stock.

 

ii. Transferor is the lawful owner of the School TV's Stock, free and clear of
all security interests, liens, encumbrances, equities and other charges.

 

iii. There are no existing warrants, options, stock purchase agreements,
redemption agreements, restrictions of any nature, calls or rights to subscribe
of any character relating to the stock, nor are there any securities convertible
into such stock.

 

4. REPRESENTATIONS AND WARRANTIES OF TRANSFEROR AND TRANSFEREE. The Transferor
and the Transferee hereby represent and warrant that there has been no act or
omission by he Transferor, the Transferee or School TV which would give rise to
any valid claim against any of the parties hereto for a brokerage commission,
finder's fee, or other like payment in connection with the transactions
contemplated hereby.

 

5. GENERAL PROVISIONS

 

(a) Entire Agreement. This Agreement (including the exhibits hereto and any
written amendments hereof executed by the parties) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.

 

(b) Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

(c) Governing Law. This agreement and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of
Japan. The parties herein waive trial by jury and agree to submit to the
personal jurisdiction and venue of a court of subject matter jurisdiction
located in Tokyo, Japan. In the event that litigation results from or arises out
of this Agreement or the performance thereof, the parties agree to reimburse the
prevailing party's reasonable attorney's fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party may be entitled.

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.

 

Signed, sealed and delivered in the presence of:

 

Transferor: Exceed World, Inc.

By: /s/ Tomoo Yoshida
Chie Executive Officer



Transferee: Force Internationale Limited

By: /s/ Tomoo Yoshida
Director

